     Case 1:19-cv-01279-NONE-BAM Document 27 Filed 05/26/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNNY HOWARD GATES,                             Case No. 1:19-cv-01279-NONE-BAM (PC)
12                       Plaintiff,                    ORDER RESETTING SETTLEMENT
                                                       CONFERENCE
13           v.
14    RODRIGUEZ, et al.,                               Video Settlement Conference:
                                                       Date: June 26, 2020
15                       Defendants.                   Time: 9:30 a.m.
                                                       Judge: Jeremy D. Peterson
16
                                                       Telephonic Pre-Settlement Conference:
17
                                                       Date: June 12, 2020
18                                                     Time: 2:00 p.m.
                                                       Judge: Jeremy D. Peterson
19

20          On February 26, 2020 the Court identified this case as an appropriate case for the post-

21   screening ADR (Alternative Dispute Resolution) project, and stayed the action. (ECF No. 21.)

22   On April 16, 2020, in light of restrictions related to COVID-19, the Court vacated the prior

23   settlement conference and related deadlines and kept the stay in place pending the selection of a

24   new settlement conference date. (ECF No. 26.) At this time, the Court finds it appropriate to

25   reschedule the settlement conference in this action.

26          Accordingly, it is HEREBY ORDERED as follows:

27      1. The settlement conference is continued to June 26, 2020, at 9:30 a.m. and will be held by

28          videoconference (via Zoom) before Magistrate Judge Jeremy D. Peterson;
                                                       1
     Case 1:19-cv-01279-NONE-BAM Document 27 Filed 05/26/20 Page 2 of 3

 1      2. Counsel for Defendant is required to arrange for Plaintiff’s participation in the

 2         videoconference by contacting the Litigation Coordinator at the institution where Plaintiff

 3         is housed. Counsel shall also contact Courtroom Deputy, Kirstie Dunbar-Kari, at (209)

 4         372-8917 or KDunbar-Kari@caed.uscourts.gov for call-in information.

 5      3. Defendant shall provide a confidential settlement statement to the following email

 6         address: jdporders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

 7         statement to U.S. District Court, P.O. Box 575, Yosemite, CA 95389, and mark the

 8         envelope “Confidential Settlement Statement”. Settlement statements shall arrive no later

 9         than June 19, 2020. Settlement statements should neither be filed on the docket nor

10         served on any other party. While brevity is appreciated, each statement must include:

11             a. A brief recitation of the facts;

12             b. A discussion of the strengths and weaknesses of the case, from your party’s

13                 perspective, and a description of the major issues in dispute;

14             c. An itemized estimate of your expected costs for further discovery, pretrial, and

15                 trial matters, expressed in terms of specific dollar amounts and lengths of time;

16             d. Your best estimate of the probability that plaintiff will prevail should this case

17                 proceed to trial, in percentage terms;

18             e. Your best estimate of recovery by plaintiff should this case proceed to trial and

19                 plaintiff prevail, in specific dollar terms;

20             f. A history of settlement discussions (including a list of any current settlement
21                 offers from any party, in specific dollar terms), a candid statement of your party’s

22                 current position on settlement, including the amount that you would offer/accept to

23                 settle (in specific dollar terms), and a statement of your expectations for settlement

24                 discussions;

25             g. A list of the individuals who will be attending the settlement on your party’s

26                 behalf, including names and, if appropriate, titles; and
27             h. If the parties intend to discuss at the settlement conference the potential resolution

28                 of any actions or claims not in this suit, a description of these additional actions or
                                                        2
     Case 1:19-cv-01279-NONE-BAM Document 27 Filed 05/26/20 Page 3 of 3

 1                   claims, including any case numbers.

 2      4. The pre-settlement telephonic conference is continued to June 12, 2020, at 2:00 p.m.

 3         (dial-in number: 1-888-204-5984; passcode: 4446176). Only the pro se plaintiff and lead

 4         defense counsel should participate. Counsel for defendant(s) shall arrange for Plaintiff’s

 5         participation by telephone. This may require contacting the Litigation Coordinator at the

 6         institution where the plaintiff is housed to provide the appropriate dial-in information.

 7      5. All other requirements set forth in the February 26, 2020 order setting settlement

 8         conference remain in effect; and

 9      6. The Court will issue a transportation writ for Plaintiff’s appearance by video in due

10         course.

11
     IT IS SO ORDERED.
12

13      Dated:    May 26, 2020                               /s/ Barbara   A. McAuliffe                _
                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
